DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the application filed on 03/08/2019.
Claims 1-9 are currently pending and have been examined.
International Priority
	Applicant properly claims priority to JP 2018044432 (filed 03/12/2018) in the ADS filed on 03/08/2019.  This Japanese application provides support for Claims 1-2 and 5-9, which are therefore granted an effective filing date of 03/12/2018.  The Japanese application does not properly support Claims 3-4, particularly the “deadhead” concept of “dispatch-deadhead schedule” and “dispatch-deadhead capability.”  As such, Claims 3-4 are granted an effective filing date of 03/08/2019.
Information Disclosure Statement
	The reference disclosed in the IDS dated 03/19/2019 has been fully considered.
Claim Interpretation
	Claim 1 does not use one of the traditional transitional phrases described in MPEP 2111.03.  As such, the first instance of “configured to” in Claim 1 is interpreted as an open transitional phrase under MPEP 2111.03, Section IV.

	The independent claims each claim a determination of whether a vehicle rental reservation is possible based on the number of parking spaces available for reservation at a destination station.  As drafted, the claims do not make clear the relationship between the vehicle rental reservation and the parking spaces available for reservation, or why the latter would have relevance to the former.  In light of the specification, the vehicle rental reservation is interpreted as including both the reservation of a rental vehicle as well as the reservation of a space at a destination station to which the vehicle is to be returned.  
Claim Rejections – 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3-4 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 3 and 4 claim the determination of a number of virtual parking spaces, based on a dispatch-deadhead schedule or a dispatch-deadhead capability of an autonomous vehicle respectively.  The specification does not provide sufficient written description to support these limitations.  Preliminarily, the specification does not provide a definition as to what Applicant intends “dispatch-deadhead schedule/capability” to define, particularly in relation to the term “deadhead.”  See 112(b) rejections below for more information as to how these terms are interpreted.  
Regarding the determination of a number of virtual parking spaces based on a dispatch-deadhead schedule, the only significant context for this concept is provided in Paragraph 0023.  This paragraph vaguely discloses using a dispatch schedule in relation to determining a number of virtual parking spaces, but does so in a highly subjective manner, absent any algorithm or concrete explanation of how Applicant intends the number of virtual parking spaces to be determined at all, let alone based on a dispatch schedule.  At no point is the concept of deadheading, as interpreted in the 112(b) rejections below, described in relation to determining a number of virtual spaces, or at all.  Further, the examples of the functioning of the claimed system described in Paragraphs 0028-0029 provides no additional guidance as to 
Regarding the determination of a number of virtual parking spaces based on a dispatch-deadhead capabilities of an autonomous vehicle, the only significant context for this concept is provided in Paragraph 0024.  This paragraph vaguely discloses using dispatch capabilities of an autonomous vehicle in relation to determining a number of virtual parking spaces, but does so in a highly subjective manner, absent any algorithm or concrete explanation of how Applicant intends the number of virtual parking spaces to be determined at all, let alone based on dispatch capabilities of an autonomous vehicle.  At no point is the concept of deadheading, as interpreted in the 112(b) rejections below, described in relation to determining a number of virtual spaces, or at all.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 8, and 9 contain the following terms which lack antecedent basis:  “the number of parking spaces available for reservation,” “the number of virtual parking spaces,” and “the number of actual vacant parking spaces.”  Claims 2-4 and 6-7 are rejected due to their dependence upon one of Claims 1, 8, and 9.
Claims 3 and 4 claim the determination of a number of virtual parking spaces, based on a dispatch-deadhead schedule or a dispatch-deadhead capability of an autonomous vehicle respectively.  The specification does not provide a definition as to what Applicant intends “dispatch-deadhead schedule/capability” to define, particularly in relation to the term “deadhead.”  It is unclear what “deadhead” is intended to mean in the context of the industry of rental vehicles, as there appears to be no particular use of the term in this industry.  For the purposes of this examination, and in light of the use of “deadhead” in the airline and trucking industries, “deadhead” will be interpreted as the redistribution or rebalancing of rental vehicles between a plurality of hubs (origin and destination stations) outside of customer rentals of said vehicles for the purposes of being positioned for actual or estimated future reservations.  
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are:
“A car-sharing management apparatus configured to…” of Claim 1 and the dependent claims thereof; and
“a parking space determination unit configured to…” of Claim 2 and the dependent claims thereof.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more.
Regarding Claims 1, 5, 8, and 9, the limitations of determining whether vehicle rental reservation is possible based on the number of parking spaces available for reservation at a destination station, and obtaining the number of parking spaces available for reservation by adding the number of virtual parking spaces to the number of actual vacant parking spaces at the destination station, as drafted, are processes that, under their broadest reasonable interpretations, cover mental processes.  Additionally, the limitations of obtaining the number 
	The judicial exception is not integrated into a practical application.  In particular, the claim recites the additional elements of a char-sharing management apparatus configured to perform various functions, a non-transitory computer-readable storage medium storing a program, an origin station, and a destination station where vehicles that are rented at the origin station are to be parked.  These amount to no more than merely using a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)), or generally linking the use of a judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)).  Accordingly, these additional elements do not integrate the abstract ideas into a practical application because they do not, individually or in combination, impose any meaningful limits on practicing the abstract ideas.  The claims are therefore directed to an abstract idea.
	The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the judicial exception into a practical application, the additional elements amount to no more 
Claims 2-4 and 6-7, describing various additional limitations to the device of Claim 1 or the system of Claim 5, amount to substantially the same unintegrated abstract idea as Claim 1 or Claim 5 (upon which these claims depend, directly or indirectly) and are rejected for substantially the same reasons.  Claim 2 discloses a user terminal and a parking space determination unit configured to determine the number of parking spaces available for reservation (merely using a computer as a tool to perform an abstract idea), as well as the use of said number of parking spaces available for reservation to determine whether the vehicle rental reservation is possible in response to receiving said request from a user (abstract ideas in the form of mental processes and certain methods of organizing human activity), which do not integrate the claim into a practical application.  Claims 3 and 4 disclose the determination of a number of virtual spaces based on a dispatch-deadhead schedule or a dispatch-deadhead capability of an autonomous vehicle respectively (abstract ideas in the form of mental processes), which do not integrate the claims into a practical application.  Claims 6 and 7 each describe a particular arrangement of the origin station and destination station (merely narrowing the field of use), which do not integrate the claims into a practical application.  
Claim Rejections – 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2 and 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Chinomi (PGPub 20160240083) (hereafter, “Chinomi”) and Krivacic et al (PGPub 20140249742) (hereafter, “Krivacic”).  
Regarding Claims 1, 5, 8, and 9, Chinomi discloses the following limitations:
A car-sharing management apparatus (¶ 0019; Fig. 1);
a non-transitory computer-readable storage medium storing a program (¶ 0030);
an origin station (Abstract; ¶ 0029, 0035);  
a destination station where vehicles that are rented at the origin station are to be parked (Abstract; ¶ 0029, 0035); and
determine whether vehicle rental reservation is possible based on the number of parking spaces available for reservation at a destination station (Abstract; ¶ 0007-0008, 0043; reservations cannot be made when no returnable spaces are available).
Chinomi does not explicitly disclose but Krivacic does disclose the limitation of obtain the number of parking spaces available for reservation by adding the number of virtual parking spaces to the number of actual vacant parking spaces at the destination station (¶ 0048, 0059; Fig. 1; availability of parking spaces determined by a combination of actual vacancy and reservation data).  
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include the parking space determination of Krivacic with the vehicle rental system of Chinomi because the combination merely applies a known technique to a known device/method/product ready for improvement to yield predictable results (see KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 415-421 (2007) and MPEP 2143).  The known techniques of Krivacic 
	Regarding Claim 2, Chinomi in view of Krivacic discloses the limitations of Claim 1.  Chinomi additionally discloses the following limitations:
comprising a parking space determination unit configured to determine the number of parking spaces available for reservation (¶ 0007, 0041); and 
wherein the car-sharing management apparatus is configured to, when the car-sharing management apparatus receives a reservation request from a user via a user terminal, determine whether the vehicle rental reservation is possible based on the number of parking spaces available for reservation determined by the parking space determination unit (Abstract; ¶ 0022-0023, 0048).  
The motivation to combine remains the same as for Claim 1.  
Regarding Claim 6, Chinomi in view of Krivacic discloses the limitations of Claim 5.  Chinomi additionally discloses the limitation of wherein the destination station is the same as the origin station (¶ 0035; "each port can be a departure place and a destination of a vehicle").  The motivation to combine remains the same as for Claim 5.
Regarding Claim 7, Chinomi in view of Krivacic discloses the limitations of Claim 5.  Chinomi additionally discloses the limitation of wherein the destination station is different from the origin station (¶ 0035; "each port can be a departure place and a destination of a vehicle").  The motivation to combine remains the same as for Claim 5.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Chinomi in view of Krivacic and Barrios et al (PGPub 20160343068) (hereafter, “Krivacic”).  
Regarding Claim 3, Chinomi in view of Krivacic discloses the limitations of Claim 1.  Chinomi does not disclose but Krivacic does disclose wherein the parking space determination unit is configured to determine the number of virtual parking spaces based on a dispatch schedule (¶ 0048, 0059; Fig. 1).  Neither Chinomi nor Krivacic explicitly discloses but Barrios does disclose said dispatch schedule being a dispatch-deadhead schedule (Abstract; ¶ 0001-0002, 0024-0025).  
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include the deadhead schedule modifications of Barrios with the vehicle reservation system of Chinomi and Krivacic because Barrios teaches to do so (see KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 415-421 (2007) and MPEP 2143).  In at least ¶ 0002, 0139-0141, the invention of Barrios is disclosed for use in a system for managing vehicle rentals such as that of Chinomi and Krivacic.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Chinomi in view of Krivacic and Sakata et al (PGPub 20180216947) (hereafter, “Sakata”).  
Regarding Claim 4, Chinomi in view of Krivacic discloses the limitations of Claim 1.  Chinomi does not disclose but Krivacic does disclose wherein the parking space determination unit is configured to determine the number of virtual parking spaces based on a dispatch schedule (¶ 0048, 0059; Fig. 1).  Neither Chinomi nor Krivacic explicitly discloses but Sakata does disclose wherein the dispatch schedule is based on a dispatch-deadhead capability of an autonomous vehicle to be parked at the destination station (¶ 0034, 0037, 0053-0054; 
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include the autonomous vehicle dispatch-deadhead capabilities of Sakata with the vehicle reservation system of Chinomi and Krivacic because Sakata teaches to do so (see KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 415-421 (2007) and MPEP 2143).  In at least the Abstract and ¶ 0070, 0146, and 0158, the invention of Sakata is disclosed for use in a system for managing vehicle rentals such as that of Chinomi and Krivacic.
Discussion of Prior Art Cited but Not Applied
For additional information on the state of the art regarding the claims of the present application, please see the following documents not applied in this Office Action (all of which are prior art to the present application):
PGPub 20190228345  - “Vehicle Sharing System and Method,” Oesterling et al, disclosing a system for renting vehicles based on the availability of a return parking space
PGPub 20120092190 – “Computer-Implemented System and Method for Managing Motor Vehicle Parking Reservations,” Stefik et al, disclosing a parking reservation system using actual availability and scheduling information to determine if a parking space may be reserved



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK C CLARE whose telephone number is (571)272-8748.  The examiner can normally be reached on Monday-Friday 7:30am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571) 272-4602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/MICHAEL P HARRINGTON/Primary Examiner, Art Unit 3628